[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________                    FILED
                                                             U.S. COURT OF APPEALS
                                 No. 09-16284                  ELEVENTH CIRCUIT
                             Non-Argument Calendar              SEPTEMBER 2, 2010
                           ________________________                 JOHN LEY
                                                                     CLERK
                       D.C. Docket No. 06-20581-CR-MGC

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

MARCOS JOSE OROZCO-WILCHES,
                                                          Defendant-Appellant.

                          __________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                (September 2, 2010)

Before CARNES, HULL and FAY, Circuit Judges.

PER CURIAM:

      Manuel Vazquez, appointed counsel for Marcos Jose Orozco-Wilches in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Orozco-Wilches’s conviction

and sentence are AFFIRMED.




                                          2